Citation Nr: 1754746	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-00 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of exposure to herbicides.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicides.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability. 

6.  Whether new and material evidence has been received to reopen a claim for service connection for an abrasion injury to the left leg with cellulitis, also claimed as a left knee disability.   

8.  Entitlement to service connection for status post right eye enucleation.  
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In his December 2016 statement withdrawing his appeal with respect to the matters of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability and service connection for a right eye disability discussed below, the Veteran asserted entitlement to compensation for these disabilities pursuant to the provisions of 38 U.S.C. 1151 (2012) rather than on the basis of incurrence in service.  In this regard, review of the record does not reveal any development or adjudication with respect to the matter of entitlement to compensation for a right shoulder disability pursuant to 38 U.S.C. 1151.  The record does reflect an unappealed March 2008 rating decision that denied a claim for service connection for a right eye disability.  An examination was conducted to address this claim by a VA optometrist in March 2017, who could not render a definitive opinion and recommended review of this matter by an ophthalmologist.   The record does not reflect that such an opinion was accomplished, and the matter of entitlement to compensation for a right eye disability pursuant to the provisions of 38 U.S.C. 1151 was not formally adjudicated subsequent to the March 2008 rating decision.  As such, and to the extent it has not done so, the RO is directed to pursue all indicated development and adjudication with respect to the Veteran's March 2017 claims for entitlement to compensation for right shoulder and right eye disabilities pursuant to the provisions of 38 U.S.C. 1151. 

Review of the record also reflects that within the one year appeal period following a December 1996 rating decision-addressing a claim received on September 10, 1996-which found, in pertinent part, that new and material evidence to reopen the claim for service connection for an abrasion injury to the left leg with cellulitis had not been received, and following a January 1997 statement of the case (SOC) addressing this matter, the Veteran presented testimony with respect to this matter at a July 1997 hearing before a Hearing Officer the RO.  A supplemental SOC (SSOC) was also completed with respect to this issue at the time of the July 1997 hearing.  As the testimony at the July 1997 hearing may be viewed as the equivalent of a timely substantive appeal with respect to the December 1996 rating decision that found that new and material evidence had not been received to reopen the claim for service connection for an abrasion injury to the left leg with cellulitis, the Board finds that the appeal with respect to this issue has been pending since September 10, 1996.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (2017).   

As a final procedural matter, while the record also reveals a June 2006 SSOC with respect to the matter of entitlement to an increased rating for prostate cancer, review of the record does not in fact reflect that a timely appeal with respect to this matter was filed.  As such, this matter is not within the jurisdiction of the Board.  Id. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

The claims for service connection for peripheral neuropathy of the upper and lower extremities and the matter of whether new and material evidence has been received to reopen a claim for service connection for an abrasion injury to the left leg with cellulitis addressed in the REMAND portion of the decision below require additional processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2016, the Veteran withdrew his appeal with respect to the matters of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability and service connection for a right eye disability. 

CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to the matters of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability and service connection for a right eye disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 
38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received from the Veteran in December 2016, the Veteran withdrew his appeal with respect to the matters of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability and service connection for a right eye disability.  Accordingly, the Board does not have jurisdiction to review these aspects of the appeal, and these claims are dismissed.

ORDER

The appeal with respect to the matter of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability is dismissed. 

The appeal with respect to the claim for service connection for a right eye disability is dismissed. 

REMAND

The Veteran served in the Republic of Vietnam during the period in which exposure to herbicides is presumed, and he claims entitlement to service connection for peripheral neuropathy of the upper and lower extremities based on this presumed exposure.  Service connection for early onset peripheral neuropathy may be granted under the presumptions for Veteran's exposed to herbicides if this disability is manifested to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii) (2017).  

While review of the record does not reveal peripheral neuropathy within one year of service, such does not preclude the Veteran from establishing service connection for peripheral neuropathy of the upper and lower extremities with proof of actual direct causation, to include as result of the presumed in-service exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, and as the post-service clinical records reflect potentially relevant diagnoses, to include neuralgia, restless legs, peripheral nerve disease, and chronic inflammatory demyelinating polyneuritis (see e.g.., problem listed contained on a February 10, 2017, VA outpatient treatment record), the undersigned finds that a VA examination that includes an opinion as to whether he has peripheral neuropathy of an upper or lower extremity that is etiologically related to service, to include as a result of the presumed in-service exospore to herbicides, is necessary to fulfill the duty to assist.  38 U.S.C. § 5103A(d) (2012); C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, as there are multiple pertinent or potentially records received since the October 2012 addressing the matters on appeal that have not been considered in an SSOC, to include VA clinical records dated through May 2017, and the Veteran has not expressly waived initial consideration of this evidence by the AOJ, an SSOC addressing the claim for service connection for peripheral neuropathy of the upper and lower extremities and the matter of whether new and material evidence has been received to reopen a claim for service connection for an abrasion injury to the left leg with cellulitis, to the extent either claim remains denied, that reflects consideration of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).  Such will be requested in the directives below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether he has peripheral neuropathy of an upper or lower extremity that is etiologically related to service.  The VA electronic record should be provided to the examiner for review, and the examiner should respond to the following: 

a.  Is it at least as likely as not (a 50% or higher degree of probability) that peripheral neuropathy of an upper or lower extremity was demonstrated to a compensable degree within one year of service? 

b.  Is it at least as likely as not (a 50% or higher degree of probability) that peripheral neuropathy of an upper or lower extremity demonstrated at any time during the appeal period had its onset in or is otherwise related to service, to include as a result of presumed exposure to herbicides therein?    

A complete rationale each opinion should be provided that reflects specific consideration of the Veteran's assertions. 

2.  After completion of the above and any other development deemed warranted, readjudicate the claim for service connection for peripheral neuropathy of the upper and lower extremities and the matter of whether new and material evidence has been received to reopen a claim for service connection for an abrasion injury to the left leg with cellulitis.  To the extent either claim is denied, the AOJ shall issue an SSOC that includes consideration of all the evidence received since the October 2012 SOC.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


